DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
            Applicant's arguments and amendments received February 18, 2021 have been fully considered.  With regard to 35 U.S.C. § 102, Applicant argues that the cited prior art does not disclose [see applicant argument page 8]. This language corresponds to the newly amended language of claim 1 and dependent claims depends upon base claims. 
            As such, these have been considered but they are directed to newly amended language, which is addressed below. See the rejection below for how the art on record reads on the newly amended language as well as the examiner's interpretation of the cited art in view of the presented claim set. Further, in response to applicant argument, the amount to general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references is incorrect. As such, the examiner stands with the rejection. Also, see additional cited paragraphs in regards to the newly added limitation to the claims as outlined below. 






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 13-18 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cotier et al. US 2016/0124588.

In regard to claim 1 Cotier teaches a wearable personal navigation device, comprising: a communication system configured to wirelessly communicate with a node of a network (see fig. 1); an indicator configured to indicate a direction of travel to a user of the wearable personal navigation device (see fig. 1 headset 108, paragraphs 0079-0080 for traveler plan and traveler plan consider to include an indicator,  additional see paragraph 0088 for indicator, 0291-0292); a sensor (see mechanisms (308, 310, 312) can be implemented using any combination of sensors..—paragraphs 0132, 0177) arranged to detect an object located proximate to the wearable personal navigation device (see the system 102 can display descriptive tags in positional proximity to associated objects and events within the field of vision of the user. In another case, the system 102 can display directional prompts which assist the user in moving in a ; and a processor coupled to the communication system and the indicator (see fig. 1 and at least paragraphs 0066-0069), wherein the processor is configured to: generate a request for a navigation path from a location of the user to a destination (see FIG. 2 specifically represents the planned route 202 of the journey as a solid line….user has departed from the planned route 202 for the purpose of visiting a store 204 along the way..--paragraphs 0078-0080); transmit the request to the node of the network via the communication system (see fig. 1 and at least paragraphs 0066-0069); transmit an indication of an object detected by the sensor to the node of the network via the communication system (see the system 102 can display descriptive tags in positional proximity to associated objects and events within the field of vision of the user. In another case, the system 102 can display directional prompts which assist the user in moving in a recommended direction, and so on. Moreover, the system 102 can modify the type of information that is displayed to accommodate any visual impairments that may affect a particular user..—paragraphs 0132, 0166, 0177); determine the direction of travel from the location of the user based on a first navigation path received from the node of the network in response to the request (see user has created a route to take him from his residence in London to a doctor's appointment in another part of the city. The user may have created a journey for this task because he is unfamiliar with the part of the city over which he is to travel. Or the user may have one or more handicaps which present various mobility-related challenges..—paragraphs 0078-0080), wherein the first navigation path includes at least one modification from a second navigation path that is generated based on a map accessible by the network (see FIG. 2 is defined by a series of user transitions from a first road to a second road. The waypoint w.sub.4 may correspond to any station at which a user may change his mode of transportation..—paragraphs 0080-0081), wherein the at least one modification is based on the indication of an object along the second navigation path (see the system 102 exposes the user to relevant information at appropriate junctures along the path of the user, as the user conducts his journey or otherwise interacts with the space……..IOIs of a first class directly map to physical objects or physical events in the space through which the user is moving or otherwise interacting..—paragraphs 0084-0086, 0088), the object being absent from the map (see the system 102 can update the user's estimated time of arrival at a bus station and then determine whether the user will continue to arrive on time to catch a previously-identified bus or shuttle. If the user's current situation impacts the user's journey in this manner, the system 102 can automatically re-generate information that is used to assist the user in navigating within the space..—paragraphs 0092-0093, 0095); and cause the indicator to indicate the direction of travel in response to the determination of the direction of travel (see the system 102 can send the user information regarding the second waypoint w.sub.2 itself when the user is within a prescribed distance from the second waypoint w.sub.2. This will enable the user to make suitable preparations for any change in course that the second waypoint w.sub.2 may entail..—paragraphs 0092-0093, 0289-0290). 

 wearable personal navigation device of claim 1, wherein the indicator includes a speaker, and wherein the speaker is configured to emit a sound that indicates the direction of travel (see system can deliver the IOI by sending a telltale sound, followed by a spoken message. The preliminary sound enables the user to "tune in" to hear the spoken announcement, that is, by directing attention to the spoken announcement..—paragraph 0089). 

In regard to claim 3 Cotier teaches a wearable personal navigation device of claim 2, wherein the wearable personal navigation device is an article of clothing, a pair of glasses, a pair of head phones, a cane, a wristband, or an animal harness (see fig. 1 headset 108). 

In regard to claim 4 Cotier teaches a wearable personal navigation device of claim 1, wherein the indicator includes an actuator, wherein the actuator is to apply a force to the user or generate a touch pattern to be sensed by the user that indicates the direction of travel (see user's interaction with these workspaces and menus may be supplemented by various sounds generated by a sound generation module, and/or various haptic cues (e.g., vibration cues) generated by a haptic cue generation module…--Abstract, 0007. 0069). 

In regard to claim 5 Cotier teaches a wearable personal navigation device of claim 4, wherein the wearable personal navigation device is a pair of glasses, a cane, an animal harness, a shoe, a belt, a wristband, or a glove (see wearable device may correspond to a wrist-mounted device..—paragraph 0168). 

In regard to claim 6 Cotier teaches a wearable personal navigation device of claim 1, wherein the sensor comprises a camera configured to capture an image of a surrounding environment of the location of the user (see system 102 can use a video camera to capture the actual environment..--paragraph 0167), wherein the processor is further configured to transmit a representation of the image to the node of the network via the communication system for identification of one or more additional objects by the network (see system 102 can use a video camera to capture the actual environment, together with an optical mixer which mixes video information from the video camera with computer-generated information. In either case, the system 102 can determine the user's presumed field of view using one or more devices which detect the location of the user within the environment, one or more devices which detect the position and orientation of the user's head, and/or one or more devices which detect the direction of the user's gaze..—paragraph 0167). 

In regard to claim 9 Cotier teaches a interface system, comprising: a communication system configured to wirelessly communicate with a wearable personal navigation device; and a processor coupled to the communication system (fig. 1), wherein the processor is configured to: identify a destination within a request for a navigation path to the destination received from the wearable personal navigation device via the communication system (see fig. 1 headset 108, traveler plan..--see paragraphs 0079-0080, 0088); identify a location of the wearable personal navigation device in response to receipt of the request (see user device 106 may interact with any remote position-determination systems for the purpose of determining the position of the user device 106. The headset 108 may perform the same function..—paragraph 0074); obtain a first navigation path from the location of the wearable personal navigation device to the destination, the first navigation path obtained from a network resource via the communication system (see user has created a route to take him from his residence in London to a doctor's appointment in another part of the city. The user may have created a journey for this task because he is unfamiliar with the part of the city over which he is to travel. Or the user may have one or more handicaps which present various mobility-related challenges..—paragraphs 0078-0080); modify the first navigation path based on an object along the navigation path identified from data received from the wearable personal navigation device via the communication system, wherein the modification of the first navigation path produces a second navigation path (see the system 102 exposes the user to relevant information at appropriate junctures along the path of the user, as the user conducts his journey or otherwise interacts with the space……..IOIs of a first class directly map to physical objects or physical events in the space through which the user is moving or otherwise interacting..—paragraphs 0084-0086, 0088, 0167-0168); and transmit the second navigation path to the wearable personal navigation device (see user device 106 can deliver information in non-visual forms, such as by producing haptic feedback cues (e.g., vibration-based cues). The user 104 may primarily interact with the headset 108 to receive audio information regarding his or her interaction with a spa..—paragraphs 0070). 


In regard to claim 10 Cotier teaches a interface system of claim 9, wherein the data received from the wearable personal navigation device includes a representation of an image captured by a camera of the second wearable personal navigation device (see system 102 can use a video camera to capture the actual environment, together with an optical mixer which mixes video information from the video camera with computer-generated information…………….In another case, another type of wearable device, besides a headset, or in addition to a headset, can perform any of the functions..—paragraphs 0167-0168). 

In regard to claim 11 Cotier teaches a interface system of claim 9, wherein the data received from the remote device includes a representation of an image captured by the remote device, and wherein the processor is further configured to: identify the object from the representation of the image (see system 102 can display descriptive tags in positional proximity to associated objects and events within the field of vision of the user……… system 102 can use a video camera to capture the actual environment, together with an optical mixer which mixes video information from the video camera with computer-generated information …--paragraphs 0166-0167). 

In regard to claim 13 Cotier teaches a interface system of claim 12, wherein the processor is further configured to: update a difficulty rating of the second navigation path based on feedback received from the wearable personal navigation device via the communication system (see route may be presented to the driver with updated information reflecting changes in travel parameters such as an increase in the estimated travel time..—paragraph 0050). 

In regard to claim 14 Cotier teaches a interface system of claim 9, further comprising a memory device, wherein the processor is further configured to: store the second navigation path to the memory device (see paragraphs 0157); obtain the second navigation path from the memory device in response to a subsequent request from the location to the destination (see paragraphs 0079-0080); and transmit the second navigation path via the communication system in response to the subsequent request (see paragraphs 0079-0080). 

In regard to claim 15 Cotier teaches a interface system of claim 9, wherein the remote device is a pair of glasses, ear phones, a cane, an animal harness, a shoe, a belt, a wristband, a glove, or an article of clothing that is to indicate a direction of travel to a user of the wearable personal navigation device based on the second navigation path (see another type of wearable device, besides a headset, or in addition to a headset, can perform any of the functions set forth above. For example, the wearable device may correspond to a wrist-mounted device, an item of apparel..—paragraphs 0167-0168). 

In regard to claim 16 Cotier teaches a interface system of claim 9, wherein the destination includes an indication of a resource, and wherein the processor is further configured to: determine a location of the resource from a network-accessible database, wherein the location of the resource is utilized to obtain the first navigation path (see the user device 106 may interact with any remote position-determination systems for the purpose of determining the position of the user device 106. The headset 108 may perform the same function..—paragraph 0074). 

In regard to claim 17 Cotier teaches an interface system of claim 9, wherein the processor is further configured to: receive a request to identify a specified object within an environment around the wearable personal navigation device (see system 102 then identifies IOIs that are relevant to the user's current context. In some cases, for instance, the system 102 can determine that an IOI is relevant to the user's current context because the user is within a prescribed distance of a physical object (or region) that is associated with the IOI…………..FIG. 43, the orientation module 432 defines a three-dimensional volume having the shape of a cylinder, with the user positioned at its center at a current location 4302. The orientation module 432 uses the RID module 426 to identify the IOIs that lie within the cylinder or are otherwise associated with the space defined by the cylinder..—paragraphs 0084, 0310), the request initiated in response to a user request for identification of the specified object or a sudden deviation of the wearable personal navigation device from the second navigation path (see the path guidance module 420 can then determine the extent to which the user may be deviating from the desired direction, e.g., to provide deviation information..—paragraphs 0289-0290); identify the specified object (see the map information may reveal that the user's path is restricted in various ways, e.g., by the course of a roadway, obstacles of any type etc..—paragraph 0289); and transmit an indication of an identification of the specified object to the wearable personal navigation device (see path guidance module 420 can then use the deviation information to generate a three-dimensional sound that will have the effect of steering the user in a desired direction, e.g., by feeding the deviation information to the sound generation module 414 as part of the input information..—paragraphs 0098, 0290). 

Claim 18 list all similar elements of claim 1, but in computer readable media form rather than device form.  Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 18.

In regard to claim 19 Cotier teaches a one or more non-transitory computer readable media of claim 18, wherein the indicator includes a pair of glasses with a speaker or a pair of ear phones (see fig. 1 headset 108), wherein the pair of glasses with the speaker or the pair of ear phones are to emit a sound that indicates the direction of travel in response to receiving the indication of the direction of travel (see the user 104 may primarily interact with the headset 108 to receive audio information regarding his or her interaction with a space. That audio information may include spoken information, other sounds, etc..—paragraph 0070, 0079-0080). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cotier et al. US 2016/0124588 as applied to claims 1-6 above, and further in view of Albertson et al. US 2008/0170118.
In regard to claim 7 Cotier teaches a wearable personal navigation device of claim 1,
 However, Cotier fails to explicitly teach wherein the sensor comprises a sonar system configured to detect a distance between a second object along the navigation path and the wearable personal navigation device.

Albertson teaches “an object-enabled navigation system assists a vision-impaired user in navigating an environment” Abstract. Further Albertson teaches wherein the sensor comprises a sonar system configured to detect a distance between a second object along the navigation path and the wearable personal navigation device (see by implementing sensor 240 through a SONAR device, sensor 240 collects additional information about the depth of an object and the distance from the SONAR device to the object, where the depth measurement is used by one or more of video processor 316, video processor 308, or a geometry processor 320 to generate 3D object properties 110 and user movement properties 114..—paragraph 0059), wherein the processor is further configured to transmit an indication of the distance to the node of the network via the communication system (see sensor 240 transmit captured images and data to one or more computing systems..—paragraph 0060). 

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Albertson into a system of Cotier in order to a sonar system configured to detect a distance between a second object along the navigation path and the wearable personal navigation device, wherein the processor is further configured to transmit an indication of the distance to the node of the network via the 

In regard to claim 20 Cotier teaches a one or more non-transitory computer readable media of claim 18, wherein the instructions, when executed by the wireless device, further cause the wireless device to: transmit a representation of an image to the node of the network, the representation of the image received from a camera of the indicator (see system 102 can use a video camera to capture the actual environment, together with an optical mixer which mixes video information from the video camera with computer-generated information. In either case, the system 102 can determine the user's presumed field of view using one or more devices which detect the location of the user within the environment, one or more devices which detect the position and orientation of the user's head, and/or one or more devices which detect the direction of the user's gaze..—paragraph 0167); determine an updated direction of travel based on an updated navigation path received from the node of the network (see the system 102 can update the user's estimated time of arrival at a bus station and then determine whether the user will continue to arrive on time to catch a previously-identified bus or shuttle. If the user's current situation impacts the user's journey in this manner, the system 102 can automatically re-generate information that is used to assist the user in navigating within the space. That information may be expressed as a new set of IOIs..—paragraph 0093). 

wherein the updated navigation path is updated from the navigation path based on representation of the image. 
Albertson teaches “an object-enabled navigation system assists a vision-impaired user in navigating an environment” Abstract. Further, Albertson teaches wherein the updated navigation path is updated from the navigation path based on representation of the image (see Stereoscope image capture systems 604 and 608 capture images and other data and stream the images and other data to other systems via network 502 for processing. In addition, stereoscope image capture systems 604 and 608 may include video processors for tracking object properties…..an object processing service provider server 620 provides a service that includes both an object detector service for processing streamed images and other data and an object interpreter service for predicting a type of object, predicting a path of a vision-impaired user..—paragraphs 0099-0100); and transmit an indication of the updated direction of travel to an indicator coupled to the wireless device, wherein the indicator is to indicate the updated direction of travel to a user of the wireless device (see an object processing service provider server 620 provides a service that includes both an object detector service for processing streamed images and other data and an object interpreter service for predicting a type of object, predicting a path of a vision-impaired user..—paragraphs 0099-0100). 

Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Albertson into a system of Cotier in order to wherein the updated navigation path is updated from the navigation path based on . 


Claim Rejections - 35 USC § 103

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cotier et al. US 2016/0124588 as applied to claims 1-6 above, and further in view of Brulle-Drews US 2005/0187714.
In regard to claim 8 Cotier teaches a wearable personal navigation device of claim 1, 
However, Cotier fails to explicitly teach wherein the sensor comprises an ambient light sensor configured to sense an amount of ambient light surrounding the wearable personal navigation device. 
Brulle-Drews teaches “A system that collects parametric information that reflects local weather conditions receives signals from sensors” Abstract. Further, Brulle-Drews teaches wherein the sensor comprises an ambient light sensor configured to sense an amount of ambient light surrounding the wearable personal navigation device (see sensors 102 that measure the ambient conditions may be, but are not limited to, a thermometer, a barometer, a precipitation sensor, a brightness sensor..—paragraphs 0019), wherein the processor is configured to generate the request in response to the amount of ambient light being below a threshold level (see sensor 102 to measure an associated ambient parameter value. The parameter value may be transmitted directly to the receiver 1011. The triggering device 1013 may be a clock generator configured to provide the triggering signal at regular time intervals..—paragraphs 0020). 
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brulle-Drews into a system of Cotier in order to an ambient light sensor configured to sense an amount of ambient light surrounding the wearable personal navigation device, wherein the processor is configured to generate the request in response to the amount of ambient light being below a threshold level, as such any unwanted obstacles or delay can be avoided. 

Claim Rejections - 35 USC § 103

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cotier et al. US 2016/0124588 as applied to claim 9 above, and further in view of Brulle-Drews US 2005/0187714.
In regard to claim 12 Cotier teaches a interface system of claim 9, wherein the processor is further configured to: generate multiple alternative navigation paths based on data received from a plurality of remote devices (see FIG. 2 is defined by a series of transitional points (w.sub.1, w.sub.2, w.sub.3, w.sub.4, and w.sub.5) or stations, referred to as waypoints herein. For example, the waypoint w.sub.1 may correspond to the starting point of the user's ; 

However, Cotier fails to explicitly teach assign difficulty ratings to each of the multiple alternative navigation paths based on travel difficulty of each of the multiple alternative navigation paths.

Brulle-Drews teaches “A system that collects parametric information that reflects local weather conditions receives signals from sensors” Abstract. Further, Brulle-Drews teaches assign difficulty ratings to each of the multiple alternative navigation paths based on travel difficulty of each of the multiple alternative navigation paths (see where road conditions may make travel difficult along the route, the navigation system 103 may present an alternative route……… data indicating that the primary route is closed because of weather conditions or future weather conditions may be displayed. Other unsafe road or regional conditions such as the existence of black ice or bad visibility may be identified by a penalty score. During route planning, the score may affect route selection. A more desirable route, avoiding the bad weather conditions, may be presented to the driver --paragraph 0049); and select the second navigation path from the multiple alternative navigation paths based on the second navigation being assigned an easiest difficulty rating of the difficulty ratings assigned to each of the multiple alternative navigation paths (see route selection as outlined above). 
	
Accordingly, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Brulle-Drews into a system of Cotier in order to assign difficulty ratings to each of the multiple alternative navigation paths based on travel difficulty of each of the multiple alternative navigation paths and select the second navigation path from the multiple alternative navigation paths based on the second navigation being assigned an easiest difficulty rating of the difficulty ratings assigned to each of the multiple alternative navigation paths, as such any unwanted obstacles or delay can be avoided. 

Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Said US 2016/0259027, Moore et al. US 2016/0078278, Arsan et al. US 2015/0035822
1. 	Review Sensor-Based Assistive Devices for Visually-Impaired People: Current Status, Challenges, and Future Directions Wafa Elmannai and Khaled Elleithy
2.	A Wearable Guidance System Incorporating Multiple Sensors for Visually Impaired Persons Jin-Hee Lee1 , Dongho Kim2 , and Byeong-Seok Shin1


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481